DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the RCE filed on 04/01/2021; the claims submitted during afcp reply of 03/19/2021 are examined herein. Accordingly claim(s) 1, 3, 4, 9, 11-14, 18, 20-22, 24, 25, 27, 28, 30, 34, 36, and 38-41, and 43-46 is/are pending herein; claim(s) 1, 22, & 36 is/are independent claim(s). The claims 2, 5-8, 10, 15-17, 19, 23, 26, 29, 31-33, 35, and 37 are cancelled by the applicant. Claim 46 is newly added claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
Claims 1, 3- 4, 9, 11- 14, 18, 20- 22, 24- 25, 27-28, 30, 34, 36, & 38- 41 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al. (US 20140047107 A1, “Maturana”) in view of Hatzor (US 20030183456 A1).

	Regarding claim 1, Maturana teaches a system [system of Maturana, e.g., figs. 1-2 including at least an enterprise and a “cloud platform”], comprising:
	a memory [memory used by the cloud] that stores computer-executable components ([0111]) and
	a processor [processor like processor 2214 of fig. 22 used by the cloud], operatively coupled to the memory, that executes computer-executable components [various applications like applications/services 112 or 1204 hosted at the “cloud platform”], the computer-executable components comprising: ([0040, 0110, ]);
	(a) a collection component [“worker role” like 1214/322 that “receive[s] receive the data sent to cloud platform”] that executes on a cloud platform [“cloud platform” of Maturana, e.g., cloud platform 102/204/1220] and is configured to collect, via at least one communication network, industrial data from one or more devices [devices like 108s] of an industrial automation system [one of the enterprise like facility 1041 which can be implemented as shown in fig. 2] that controls an industrial process [actions/operations performed at an facility] within an industrial facility and from a local industrial controller [industrial controller of the facility which can be of “programmable logic controllers” (para. 0045) type and can execute control program such as “ladder logic, sequential function charts, function block diagrams” (para. 0046), e.g., controller 210 of fig. 2] that is located in the industrial facility and that controls a first portion [“industrial controllers that facilitate monitoring and control of their respective processes”. Fig. 2 clearly shows that one local industrial controller 210 controls only a portion of the plant network 224 and remaining devices/portions of the facility are not controlled by the local controller] of the industrial automation system in accordance with a control program [“executes a user-defined control program that performs automated decision-making”] that executes on the local industrial controller ([0046, 0053, 0084]);
	(b) an analytics component [application service(s) of the cloud platform that execute(s) “analysis” service as shown in figs. 1, 11- 14, e.g., “analysis component 1106” or “analysis application 1204” for virtual environment] configured to determine, based on analysis [“perform collective analysis on the data sets to identify trends, correlate device configuration settings with particular metrics of system performance, or other such analyses”] of the data, a correlation [e.g., trends or “correlate”] between the data [“device configuration settings” is subset of the collected data at the cloud] and a production goal [“particular metrics”] to be achieved by the industrial automation system ([0090]);
	(c) a cloud-based industrial controller [applications 112 of the cloud platform that can include “control applications” e.g., virtual servers 1206 of figs. 12- 13 having applications and cloud agents 1202] that executes on the cloud platform, ([0049, 0085]); wherein the cloud-based industrial controller is configured to:
	(i) 
	(ii) interface [figs. 1-2 show plant based “industrial controller” is communicatively coupled with cloud platform either using the cloud’s agent or without using (“devices 108 and 110 having smart configuration capability”) cloud’s agent], from the cloud platform, with the local industrial controller (Fig. 2, [0050, 0105]); (iii) 
	Maturana teaches the cloud based applications 112 to provide various services (providing notifications) to the industrial facility analyzing the collected data of the facility and using the results obtained from analyzing and facilitating ([0049, 0079]). Maturana also teaches its cloud based application(s)/cloud based industrial controller to “identify, for example, risk of machine downtime, equipment failure, or potential future safety hazards” ([0091]). Maturana further teaches its system “facilitate coordinated analytics at both the plant level and the cloud level” ([0085]). 
	However, Maturana does not teach allowing the cloud based application(s) to directly control at least a second portion of industrial automation system by using first control instructions as claimed and shown above with strikethrough emphasis. Maturana also does not teach additional details about how it can facilitate its coordination between devices at the plant facility level and services of the cloud platform level. Therefore, Maturana does not teach the cloud-based industrial controller is configured to:
	(i) control, from the cloud platform, a second portion of the industrial automation system,
	(ii) generate, based on the correlation, a first control instruction and a second control instruction that are configured to, in response to execution on the cloud-based industrial controller and the local industrial controller, respectively cause the cloud-based industrial controller and the local industrial controller to perform coordinated control of the industrial automation system to bring a performance metric of the industrial automation system within a defined baseline associated with the production goal as claimed.
	Hatzor is directed to a system [“control architecture 200”] and method for remotely monitoring and controlling activities of an enterprise (associated with food service, service unit 20, analogous to Maturana’s industrial facility 1041) having many sub-systems [“auxiliary systems 210-220”, e.g., air conditioning system 210, light system 212, cash register 216, analogous to devices or processes of the Maturana’s facility] by using both a remotely located program logic controller1 (PLC) based computer 202 and a local PLC 206 ([0097, 0099], fig. 5). Specifically, Hatzor teaches a system comprising a local industrial controller [PLC based local control computer 206] that is located in the industrial facility and that controls a first portion [operations that are currently under control of local computer 206, para. 0101] of the industrial automation system in accordance with a control program that executes on the local industrial controller and a cloud platform [control computer 202, analogous to Maturana’s cloud platform] with memory and processor configured to:
	control, from the cloud platform, a second portion [operations that are direct control of remote computer such as when one or more sub-system like cash register or safety and security unit] of the industrial automation system ([0097, 0102-103]),
	generate, based on the correlation [current business need/relation with sales/ “hygiene requirements” goal and the subsystems of the unit 20 which is relationship/correlation between the devices/subsystems of the unit 20 and the production goal such as maintaining temperature or cooking time. The server computer 20 knows the current business relation], a first control instruction [commands from the remote computer 202] and a second control instruction [commands from the local plc based computer 206] that are configured to, in response to execution on the cloud-based industrial controller and the local industrial controller, respectively cause the cloud-based industrial controller and the local industrial controller to perform coordinated [by operating both the local and remote computers achieving of “maintains the desired standards such as cooking time, cooking temperature and the like”] control of the industrial automation system to bring a performance metric of the industrial automation system within a defined baseline associated with the production goal ([0009, 0097-0104]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Hatzor and Maturana because they both related to monitoring of pluralities of activities of at least an industrial enterprise having pluralities of sub-systems by coordinating a local controller and a cloud based controller and (ii) modify the system of Maturana to generate, based on the correlation, a first control instruction and a second control instruction that are configured to, in response to execution on the cloud-based industrial controller and the local industrial 
	Hatzor teaches:
	[0097] The main auxiliary systems are coupled to a control computer, thus enabling the continuous monitoring, analyzing, operating and controlling of various parameters and processes of the unit. The operation and condition of the unit 10 can be selectively controlled by a local computer or by a remote computer, or by a combination of both. Thus, as described above, a supervisory control and data acquisition (SCADA) system, including hardware and software components, is incorporated into the smart service unit and/or to the remote computer to allow the unit's operation and condition to be monitored and controlled by both a remote and local computer. According to the preferred embodiment of the invention, each of the control computers is assigned a program logic control (PLC) unit and thus the continuous control activities are partially carried out by the remote computer and partially by the local computer. According to another embodiment, only the remote computer is assigned a program logic control (PLC) unit to thereby monitor and control all operations of the unit from a remote location. According to another embodiment, the local computer is able to autonomously monitor and control the unit operations. In the above mentioned embodiments, the local computer is able to perform control activities independently, however, it is also possible to have the remote computer take over the control of the local computer to carry out the required functions.


	Regarding claim 3, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller interfaces with the local industrial controller over a public network of the at least one communication network (Maturana, [0108]).

	Regarding claim 4, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller is further configured to send the second control instruction [“information” used by the industrial controller/local controller sent from the cloud] to the local industrial controller via a cloud gateway [agent 208] component (Fig. 2 of Maturana & [0101], fig. 5 of Hatzor).

	Regarding claim 9, Maturana in view of Hatzor further teaches the system of claim 1, wherein the analytics component is further configured to generate a recommendation message [“the notification 1114”] defining a modification [to address detected “actionable condition”] to an operation of the industrial automation system predicted to bring the performance metric within the defined baseline, and to send the recommendation message to a client device (Maturana, fig. 11, [0079-0081]).

	Regarding claim 11, Maturana in view of Hatzor further teaches the system of claim 1, wherein the computer-executable components further comprise:
	a virtualization component [“a set of virtual servers”] configured to generate the cloud-based industrial controller as a virtualized industrial controller based at least in 
	
	Regarding claim 12, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller operate in parallel with the local industrial controller to facilitate control of the industrial process automation system (Maturana, [085] performing “coordinated analytics” and Hatzor’s [0097], “the remote computer take over the control of the local computer” means the virtualized controller and local controller both are active and operating simultaneously/parallel in overlapping time period).

	Regarding claim 13, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller operates in parallel with the local industrial controller to facilitate control of the industrial automation system at least until a determination that operation of the industrial automation system is in accordance with a defined control criterion [depending on business needs, both the controllers (local and remote) can be operated in parallel fashion or independent fashion] (Maturana, [0085] & Hatzor [0097, 0101]).

	Regarding claim 14, Maturana in view of Hatzor further teaches the system of claim 11, wherein the virtualization component is configured to generate a virtualized industrial automation system comprising one or more virtualized devices [one or more controller tags” and “relevant data tags”] that correspond to the one or more devices of the industrial automation system based at least in part on the virtualization result (Maturana, [0056, 0072]).

	Regarding claim 18, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller is further configured to
	determine [reading of the “collected data identifying the equipment
(e.g., device type, brand, model, etc.)”] at least one of a manufacturer or a model number of the local industrial controller based on information retrieved from the local industrial controller (Maturana, [0090]),
	translate [the cloud platform providing “provide software as a service, removing the burden of software maintenance, upgrading, and backup from their customers” can be understood by PHOISTA as performing translation from standard form so that the sent software used for upgrading can be compatible with the specific machine of the plant. The “configuration data” stored at the cloud can be in standardized as can be clear to PHOSITA so that it can be used for different devices of different enterprises], based on at least one of the manufacturer or the model number, a control algorithm stored on the cloud platform in a controller-agnostic format to a controller-specific format to yield the control program (Maturana, figs. 1, 3, 12, [0049-0050, 0061, 0090]), and
	send [fig. 1 shows various data can be transmitted to the industrial device from the cloud which can be “programming changes” as can be clear to PHOSITA based on 
	
	Regarding claim 20, Maturana in view of Hatzor further teaches the system of claim 1, wherein an industrial device [e.g., device 216 or any other device of the facility] of the one or more devices is integrated with or associated with a cloud gateway component [agent 208] that sends a subset [data of the motor 216 or data of the device that uses cloud’s agent to communicate with the cloud] of the data from the industrial device to at least one of the cloud-based industrial controller or the collection component (Fig. 2 of Maturana).

	Regarding claim 21, Maturana in view of Hatzor further teaches the system of claim 1, wherein the data comprises at least one of data [“industrial data”] relating to an industrial device of the one or more devices, data relating to [[the]] an industrial process performed by the industrial automation system, data relating to an industrial asset, data relating to a network-related device of the one or more devices that facilitates data communications associated with the industrial automation system, data relating to an interrelationship between two devices of the one or more devices, data relating to an operating system associated with the industrial automation system, data relating to software associated with the industrial automation system, or data relating to firmware associated with the industrial automation system (Maturana, [0088]).
	
Regarding claim 22, Maturana in view of Hatzor teaches invention of this claim for the similar reasons as in claim 11.

	Regarding claim 24, Maturana in view of Hatzor further teaches the method of claim 22, wherein the sending comprises sending, by the virtualized industrial controller, the second control instruction to the local industrial controller over a public network [“public networks such as the internet”] of the at least one communication network (Maturana, [0109] & fig. 5 of Hatzor).

	Regarding claim 25, Maturana in view of Hatzor further teaches the method of claim 22, wherein the sending comprises sending, by the virtualized industrial controller, the supplemental second control instruction to the local industrial controller via a cloud gateway device (Fig. 2 of Maturana & [0101], fig. 5 of Hatzor).

	Regarding claim 27, Maturana in view of Hatzor further teaches the method of claim 22, wherein the generating the first control instruction and the second control instruction comprises:
	determining, by the virtualized industrial controller, a change to an operation of the industrial automation system that will move the performance metric within the defined baseline based at least in part on the analysis of the data, and generating the first control instruction and the second control instruction to implement the change (Maturana, fig. 12, [0090] & Hatzor, [0097-0101], In the combination, using of the virtual services 1206 to operate the plant facility by modifying control responsibility to the local and virtual services as needed to implement “suggested process changes to improve product throughput, or other such recommendations”).
	
	Regarding claim 28, Maturana in view of Hatzor further teaches the method of claim 22, further comprising:
	generating, by the virtualized industrial controller based on the analysis of the data, a recommendation message [“generate recommendations that are likely to improve one or more identified performance metrics”] that recommends a modification to an operation of the industrial automation system predicted to move the performance metric within the defined baseline; and sending, by the virtualized industrial controller, the recommendation message to a client device (Maturana, [0090]).
	
	Regarding claim 30, Maturana in view of Hatzor further teaches the method of claim 22, further comprising:
	generating, by the cloud platform system [“cloud platform 1220”] the virtualized industrial controller [“one or more of the cloud-based agents 1202 can push an on-premise request”] based at least in part on a virtualization result of an analysis [“agents 1202 can be deployed by analysis application”] of at least a portion of the data [stored data of the cloud storage like storage 1224 which includes data sent from the facility] (Maturana, [0085, 0094]).

Regarding claim 34, Maturana in view of Hatzor further teaches the method of claim 22, further comprising: 
	generating, by the virtualized industrial controller, the control program [“control program” and “recommended programming changes” used by the PLC type of the local controller] to be executed on the local industrial controller ([0003, 0090]), 
	wherein the generating the control program comprises:
	determining [cloud platform reading of the “collected data may include… brand, model”], by the virtualized industrial controller, at least one of a manufacturer [“model, etc.”] or a model number of the local industrial controller based on information retrieved from the local industrial controller (Maturana, [0090]); and 
	translating, by the virtualized industrial controller based on the at least one of the manufacturer or the model number, a controller-agnostic control algorithm stored on the cloud platform system from a controller-agnostic format to a controller-specific format to yield, as the control program, a translated control algorithm that is executable by the local industrial controller (Maturana, figs. 1, 3, 12, [0049-0050, 0061, 0090], please refer to claim 18 for additional explanation).

	Regarding claims 36 & 38, Maturana in view of Hatzor teaches invention of these claims for the similar reasons as in claims 1 & 39 respectively.

	Regarding claim 39, Maturana in view of Hatzor further teaches the system of claim 1, wherein the cloud-based industrial controller is further configured to:
the remote computer take over the control of the local computer carry out the required
functions” suggests that when failure occurred to the local controller, its responsibilities can be performed by the services of cloud platform in the combination] control of the first portion of the industrial automation system (Hatzor, [0097, 0101]).

	Regarding claim 40, Maturana in view of Hatzor further teaches the method of claim 22, further comprising:
	in response to determining that the local industrial controller has faulted, assuming, by the virtualized industrial controller, control of the first portion of the industrial automation system (Maturana, [0050] & Hatzor, [0097-0101]).

	Regarding claim 41, Maturana in view of Hatzor further teaches the system of claim 1, wherein the production goal is at least one of reduction of energy costs associated with the industrial automation system, increase of production output by the industrial automation system [“particular metrics of system performance”], reduction of maintenance downtime for the industrial automation system, achievement of a revenue goal associated with the industrial automation system, or achievement of an efficiency goal [“high operational standards such as hygiene and security”] (Maturana, [0090] & Hatzor, [010, 108]).

Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maturana in view of Hatzor as applied to claims 1/22 above, and further in view of Zeif et al. (US 20030167238 A1, hereinafter Zeif). Zeif is reference of the record.

Regarding claim 44, Maturana in view of Hatzor teaches the system of claim 1, wherein the correlation is a first correlation [one of the trend out of many “trends” that are identified] ([0090]) but fails to teach remaining features of the claim.
Zeif teaches a cloud/server computer system ["processor of a computing station" like 230/810/950] collecting pluralities of internal data and processing/analyzing of the collected internal data from an industrial automation system in order to generate pluralities of correlations [generating of the efficiency for different data] between internal data (A[0033, 0037, 0057, 0148]). More specifically, Zeif teaches a system comprising an analytic component [“data analyzer module 135”] that is further configured to determine, based on analysis of the data, a second correlation [“efficiency”] between presence of an employee at the plant facility and a positive operation outcome of the industrial automation system, and to send [“management may use this data to track individual employee performance for various purposes”] a notification identifying the second correlation to a client device ([0099, 0119- 0125]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Zeif and Maturana in view of Hatzor because they both related to remotely monitoring activities of an industrial enterprise 

Regarding claim 45, Maturana in view of Hatzor teaches the system of claim 1, wherein the correlation is a first correlation [one of the trend out of many “trends” that are identified] ([0090]) but fails to teach remaining features of the claim.
	Zeif teaches a cloud/server computer system ["processor of a computing station" like 230/810/950] collecting pluralities of internal data and processing/analyzing of the collected internal data from an industrial automation system in order to generate pluralities of correlations [generating of the efficiency for different data] between internal data (A[0033, 0037, 0057, 0148]). More specifically, Zeif teaches the analytics component is further configured to determine, based on analysis of the data  [data about particular post and particular employee] and attention data [“active time”] that tracks focuses of attention of employees in connection with operation of the industrial automation system, a second correlation [e.g., efficiency 981] between the focusses of attention and a positive operation outcome of the industrial automation system, and to send a notification [“management may use this data to track individual employee performance for various purposes”] identifying the second correlation to a client device (figs. 16a - 16d, [0119- 0125]).
.
	
	Claims 43 & 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maturana in view of Hatzor as applied to claim 1above, and further in view of Katz et al. (US 20030033179 A1, hereinafter “Katz” which is reference of the record).
	
	Regarding claim 46, Maturana in view of Hatzor teaches all the features of the claim 1 as discussed above but fails to teach additional features recited by the claim 46.
	Katz teaches a cloud platform [VCI 28] comprising a collection component that is configured to collect data form an enterprise [“internal data” 30, fig. 4] and extrinsic data [“external data 32”] (figs. 2-4). Specifically, Katz teaches the collection component is further configured to collect extrinsic data [“External data 32”] from one or more extrinsic sources [news 70, suppliers 60, product databases 62 etc.,] that are external to the industrial facility, wherein the extrinsic data indicates at least one of a forecasted weather condition [“as a hurricane or other weather or catastrophic or other event”], a 
system, the analytics component is configured to determine [zero production because of ‘destroys a major manufacturing facility”], as the correlation, a correlation between the data, the extrinsic data, and the production goal ([0044, 0049, 0366, 0368]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Katz and Maturana in view of Hatzor because they both related to a server providing various cloud side monitoring services to one or more industrial enterprise and have the cloud platform of the Maturana in view of Hatzor to collect and analyze extrinsic data as in Katz. Doing so the cloud platform of the Maturana in view of Hatzor can identify and offer solution (e.g., “need additional purchases, supplies and/or suppliers for the products”) to disruptions on production outputs caused by external events to the affected enterprises (Katz, [0370]). 

	Regarding claim 43, Katz in the above combination further teaches the system of claim 46, wherein the extrinsic data further comprises news [“VCI system 28 extracts
and/or receives news”] determined to be relevant to operation of the industrial automation system ([0370]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  [0097], “each of the control computers is assigned a program logic control (PLC)” (emphasis added). Thus, both the local and remote computers have control program that generate control instructions to perform the respective functions.